DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 12/12/18, wherein:
Claims 1-13 are currently pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a robot hand control unit; a position detection unit; a plurality of drive control units, a distribution control unit (claims 1, 10, 12, 13); a turning control unit (claim 2).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURATA ET AL (US 8,827,337) in view of VALERO-CUEVAS ET AL (US 2006/0293615).  Herein after MURATA and VALERO-CUEVAS.
As for independent claim 1, MURATA discloses a robot device comprising: a robot hand configured to grip a target object, the robot hand 8 including at least three finger portions on a base {see at least figure 2, items 11, 12, 12A and col. 4, lines 5-24}; and a robot hand control unit configured to control the robot hand {see at least figure 1}, wherein the three finger portions include a plurality of drive mechanisms configured to bring the three finger portions close to or separate from each other independently {see at least figures 12, 13, 26 and 28, col. 2, lines 5-19}, and a plurality of drive control units configured to execute feedback control individually on each of a plurality of drive sources of the plurality of drive mechanisms {see at least figure 3 and col. 4, lines 43-63}, and wherein the base having the three finger portions includes a distribution control unit configured to distribute a control value from the robot hand control unit to the 
MURATA discloses claimed invention as indicated above except for a position detection unit configured to detect positions of the three finger portions.  However, VALERO-CUVAS suggest a robotic disclose which includes the portion sensor located at each finger for detecting the position of each of the finger as shown at least in figures 11, 23 and pars. 0027, 0050.  It would have been obvious to one of ordinary skill in the at the time of the invention was made to incorporate the teaching of VALERO-CUVAS into the system of MURATA in order to control the three fingers more accurately by the user of finger position sensor. 
As for dep. claim 2, MURATA/ VALERO-CUVAS discloses that wherein at least one of the three finger portions is configured so that the drive mechanism and the drive control unit are integral with each other and are detachable from the base {see MURATA at least figures 3, 19, 20, 22 and 29}. 
As for dep. claim 3, MURATA/ VALERO-CUVAS discloses wherein the base having the three finger portions includes a turning mechanism configured to turn two of the three finger portions to change a position of the two of the three finger portions with respect to the target object such that the two of the three finger portions are positioned closer to or separate from the target object, and a turning control unit configured to control a turning drive source of the turning mechanism, and wherein the distribution control unit distributes the control value from the robot hand control unit to the plurality of drive control units associated with the respective three finger portions and to the turning control unit {MURATA see at least figures 2, 3, 5, 7, 9A, 9B, 12 and 13}. 
As for dep. claim 4, which disclose wherein in the three finger portions, the finger portion that is not turned by the turning mechanism has a force detection unit configured to detect a force applied to the finger portion, and wherein the distribution control unit receives a detection result from the force detection unit and distributes the detection result to the plurality of drive control units {see MURATA at least col. 7, lines 15-32; col. 17, lines 27-54; see also VALERO-CUEVAS at least pars. 0003, 0005, 0008, 0009, 0011, 0012, 0015, 0040, 0046, 0047, 0058}.
As for dep. claim 5, which discloses wherein the robot hand control unit and the distribution control unit are connected to each other by serial communication {see MURATA at least figure 1}. 
As for dep. claim 6, which discloses wherein the plurality of drive sources drives the three finger portions using bevel gears {see MURATA at least figure e19, col. 21, lines 32-66; col. 22, line 64-col. 23, lines 9; col. 25, line 33-57}. 
As for dep. claim 7, which discloses wherein the plurality of drive mechanisms includes parallel link mechanisms {see MURATA at least col. 4, lines 5-19, lines 31-39; col. 5, lines 49-60}. 
As for dep. claim 8, which discloses wherein the turning mechanism is a gear mechanism {see MURATA at least figure 31, 32A-32C}.
As for dep. claim 9, which discloses wherein a wave reduction gear is connected to the drive mechanisms {MURATA at least figures 36A, 36B and 37}. 
As for 10-13, the limitation of these claims have been noted in the rejection above.  They are therefore rejected as set forth above.

Conclusion
The following reference are cited as being of general interest:  Park et al (2011/0148132), Nammoto et al (8,585,111), Claffee et al (9,004,559), Dan et al (9,089, 976), Dan et al (2014/0232124), Nihei et al (2006/0145494) and Nammoto et al (9,102, 059).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/KIRA NGUYEN/Primary Examiner, Art Unit 3664